MEMORANDUM **
Lead petitioner Miguel Ignacio Lorenza-na-Torres and his family, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen and review de novo ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
We agree with the agency that Lorenza-na-Torres failed to show he was prejudiced by his former counsel’s performance. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (where petitioner’s counsel failed to file a brief with the BIA, presumption of prejudice was rebutted because alien could not demonstrate plausible grounds for relief).
The evidence that Lorenzana-Torres presented with his motion to reopen concerned the same basic hardship grounds previously considered by the agency. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006). We lack jurisdiction to review the BIA’s discretionary determination that the cumulative evidence was insufficient to establish a prima facie case of hardship for cancellation of removal. Id.
We lack jurisdiction to review the BIA’s underlying order dismissing Lorenzana-Torres’ appeal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.